       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                   Civil Action No. 1:21-cv-01633

AON plc
and
WILLIS TOWERS WATSON plc,

                        Defendants.



                    [PROPOSED] STIPULATED PROTECTIVE ORDER

        In the interests of (i) ensuring efficient and prompt resolution of this Action;

(ii) facilitating discovery by the Parties litigating this Action; and (iii) protecting confidential

information from improper disclosure or use, the Parties stipulate to the provisions set forth

below. The Court, upon good cause shown and pursuant to Fed. R. Civ. P. 26(c)(1),

ORDERS as follows:

A.      Definitions

        1. As used herein:

                (a) “Action” means the above-captioned action pending in this Court, including

any related discovery, pretrial, trial, post-trial, or appellate proceedings.

                (b) “Confidential Information” means any trade secret or other confidential

research, development, or commercial information, as such terms are used in Fed. R. Civ. P.

26(c)(1)(G), or any document, transcript, or other material containing such information that has

not been published or otherwise made publicly available.
         Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 2 of 17




                 (c) “Disclosed” means shown, divulged, revealed, produced, described,

 transmitted or otherwise communicated, in whole or in part.

                 (d) “Document” means any document or electronically stored information, as

 the term is used in Fed. R. Civ. P. 34(a).

                 (e) “Investigation” means the pre-Complaint inquiry into the matters at issue in

 this Action by the U.S. Department of Justice.

                 (f) “Investigation Materials” means non-privileged Relevant Materials that

(A) either (1) were sent or received by any Party (including its counsel) to or from any non-party

(including its counsel) before this action was filed; or (2) were sent by any Defendant (including

its counsel), or affiliated person or entity, to Plaintiff (including its counsel) before this action

was filed; and (B) either (1) relate in any way to any review, assessment, or investigation of the

Planned Transaction; or (2) could be used in any way to support or undermine either any claim

that the Planned Transaction would violate Section 7 of the Clayton Act or any defense to such a

claim.

                 (g) “Relevant Materials” means (i) documents; (ii) data; (iii) correspondence;

(iv) transcripts of testimony; and (v) witness statements, including draft and final versions of

declarations and affidavits, letters relating to draft and final versions of declarations and

affidavits, and transcripts.

                 (h) “Planned Transaction” means Aon plc’s planned acquisition of Willis

Towers Watson plc.

                 (i) “Litigation Materials” means non-privileged documents, testimony, or other

 materials that (i) any non-Party provides to any Party, either voluntarily or under compulsory

 process, in connection with and during the pendency of this Action; (ii) constitute any

                                                   2
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 3 of 17




communication between any Party and any non-Party in connection with and during the

pendency of this Action; (iii) any Defendant provides to Plaintiff in connection with and during

the pendency of this Action; and/or (iv) Plaintiff provides to any Defendant in connection with

and during the pendency of this Action.

               (j) “Outside Counsel of Record” means the firm(s) of attorneys representing a

Defendant in this proceeding.

               (k) “Party” means the United States or any Defendant in this Action. “Parties”

means collectively Plaintiff and Defendants in this Action.

               (l) “Person” means any natural person, corporate entity, partnership, association,

joint venture, governmental entity, or trust.

               (m) “Protected Person” means any Person (including a Party) that has provided

Investigation Materials or that provides Litigation Materials.

B.     Designation of Confidential Information

       2. Within five business days of the Court’s entry of this Order, each Party shall send by

email, facsimile, or overnight delivery a copy of this Order to each non-Party Protected Person

(or, if represented by counsel, the non-Party Protected Person’s counsel) that provided

Investigation Materials to that Party.

       3. Any Investigation Materials submitted by a non-party Protected Person during the

Investigation, including but not limited to materials produced pursuant to the Antitrust Civil

Process Act, 15 U.S.C. § 1313(c)(3), and any information taken from any portion of such

document, shall be treated as “Confidential Information.” Such Investigation Materials shall be

treated as Confidential Information regardless of whether or not they have been marked as such.



                                                3
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 4 of 17




       4. Each Defendant represents that any materials that the Defendant previously provided

to the U.S. Department of Justice during the Investigation that the Defendant designated as

Confidential, including but not limited to testimony, documents, electronic documents and data,

and materials produced pursuant to the Hart-Scott-Rodino Antitrust Improvements Act,

15 U.S.C. § 18a(h), constitutes Confidential Information, as defined in subparagraph 1(b) of this

Order, and the Defendant hereby designates it as such.

       5. If a non-Party Protected Person determines that this Order does not adequately

protect its Confidential Information, it may, within 7 days after receipt of a copy of this Order,

seek additional protection from the Court for its Confidential Information.

       6. DESIGNATION OF LITIGATION MATERIALS. The following procedures govern

the process for Protected Persons to designate as confidential any information that they disclose

in this Action after this Order is entered, including but not limited to information in response to

requests under Fed. R. Civ. P. 30, 31, 33, 36 and 45, and documents disclosed in response to

Fed. R. Civ. P. 33(d), 34(b)(2) and (c), or 45:

               (a) Testimony. All transcripts of depositions taken in this Action after entry of

this Order will be treated as Confidential Information in their entirety for 21 days after the date

when a complete and final copy of the transcript has been made available to the deponent (or the

deponent’s counsel, if applicable). Within five business days of receipt of the final transcript,

the Party who noticed the deposition shall provide the final transcript to the deponent. Within

21 days following receipt by deponent (or deponent’s counsel, as applicable) of the final

transcript, the deponent may designate as Confidential any portion of the deposition transcript,

by page(s) and line(s), and any deposition exhibits provided by the deponent or the deponent’s

employer. To be effective, such designations must be provided in writing to Plaintiff’s and

                                                  4
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 5 of 17




Defendants’ counsel listed below. Any portion of the transcript or exhibits not so designated

pursuant to this subparagraph 6(a) shall not be treated as confidential, despite any prior

designation of confidentiality.

       When a Party is entitled under this Order to question a deponent about a document or

information that has been designated by a different Protected Person as confidential, the Party

that asked such questions shall designate as confidential the portion of the transcript relating to

such confidential document or information.

       Counsel for Plaintiff and Defendants to be notified are as follows:

       For Plaintiff United States:

              Benjamin H. Able (benjamin.able@usdoj.gov)
              Mark Rohan (mark.rohan@usdoj.gov)

              U.S. Department of Justice
              Antitrust Division
              450 Fifth Street, NW, Suite 4100
              Washington, DC 20530
              Tel. 202-290-6319

       For Defendants Aon, plc, and Willis Towers Watson, plc:

               Meaghan Thomas-Kennedy (meaghan.thomas-kennedy@lw.com)
               Latham & Watkins LLP
               505 Montgomery Street, Suite 2000
               San Francisco, CA 94111
               Tel. 415-395-8821

               Michael J. Sheerin (michael.sheerin@skadden.com)
               Skadden, Arps, Slate, Meagher & Flom LLP
               One Manhattan West
               New York, NY 10001
               Tel. 212-735-3583

               (b) Documents. A Protected Person who designates as Confidential Information

any document that it produced in this Action must stamp or otherwise mark each page


                                                 5
       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 6 of 17




containing Confidential Information with the designation “CONFIDENTIAL” in a manner that

will not interfere with legibility or audibility. If the entire document is not Confidential

Information, the Protected Person shall stamp or label only those pages that contain

Confidential Information.

               (c) Electronic Documents and Data. Where a Protected Person produces

electronic files and documents in native electronic format, such electronic files and documents

shall be designated by the Protected Person for protection under this Order by appending to the

file names or designators information indicating whether the file contains Confidential

Information, or by any other reasonable method for appropriately designating such information

produced in electronic format, including by making such designations in reasonably accessible

metadata associated with the files. Where Confidential Information is produced in electronic

format on a disk or other medium that contains exclusively Confidential Information, the

“CONFIDENTIAL” designation may be placed on the disk or other medium. When electronic

files or documents in native form are printed for use at deposition, in a court proceeding, or for

provision in printed form to any person described in subparagraph 10(g), the Party printing the

electronic files or documents shall affix a legend to the printed document saying

“CONFIDENTIAL” and include the production number and designation associated with the

native file.

               (d) Whenever discovery is sought from a non-Party in this Action, a copy of this

Order shall accompany the discovery request or subpoena. Non-Parties may designate materials

as confidential pursuant to the procedures in this paragraph.

        7. Any production of documents or testimony not designated as confidential will not be

deemed a waiver of any future claim of confidentiality concerning such information if it is later

                                                 6
       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 7 of 17




designated as confidential. If at any time prior to the trial of this Action, a Protected Person

realizes that it should have designated as confidential any Litigation Materials that Person

previously produced during discovery in this Action, it may so designate such documents,

testimony, or other materials by notifying the Parties in writing. The Parties shall thereafter

treat the Litigation Materials pursuant to the Protected Person’s new designation under the

terms of this Order. No prior disclosure of newly designated Confidential Information shall

violate this Order. However, the disclosure of any information for which disclosure was proper

when made will not be deemed improper regardless of any such subsequent confidentiality

designation.

        8. In the event of a disclosure of any Confidential Information to any person(s) not

authorized to receive such disclosure under this Order, the Party responsible for having made

such disclosure shall promptly notify the Protected Person whose material has been disclosed

and provide to such Protected Person all known relevant information concerning the nature and

circumstances of the disclosure. The disclosing Party shall also promptly take all reasonable

measures to retrieve the improperly disclosed material and to ensure that no further or greater

unauthorized disclosure and/or use thereof is made. Unauthorized or inadvertent disclosure

shall not change the confidential status of any disclosed material or waive the right to maintain

the disclosed material as containing Confidential Information.

C.      Challenges to Confidential Designation Before Trial

       9. Any Party who objects to any designation of confidentiality may at any time before

the trial of this Action provide a written notice to the Protected Person who made such

designation and all Parties stating with particularity the grounds for the objection. All materials

objected to shall continue to be treated as Confidential Information pending resolution of the

                                                 7
       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 8 of 17




dispute. If the objecting Party and the Protected Person cannot reach agreement on the objection

within five business days of the Party’s written notice, the Protected Person may address the

dispute to this Court by filing a motion seeking an order upholding the designation(s) within five

business days of the impasse having been reached between the Protected Person and the

objecting Party. The Protected Person bears the burden of persuading the Court that the material

is Confidential Information within the definition set forth in subparagraph 1(b). The designated

information shall be treated in accordance with its Confidential Information designation under

this order until the Court rules on the designating Protected Person’s timely filed motion. If the

Protected Person fails to move the Court in accordance with this paragraph, or if the Court finds

the designation of Confidential Information to have been inappropriate, the challenged

designation shall be considered rescinded. The Parties thereafter shall not be required to treat the

information as Confidential Information under this Order. This order shall not preclude or

prejudice either the Protected Person or the objecting Party from arguing for or against any

designation, establish any presumption that a particular designation is valid, or alter the burden

of proof that would otherwise apply in a dispute over discovery or disclosure of information.

D.     Disclosure of Confidential Information

        10. Confidential Information may be disclosed only to the following persons:

                (a) the Court and all persons assisting the Court in this Action, including law

clerks, court reporters, and stenographic or clerical personnel;

                (b) counsel for the Plaintiff and its attorneys, paralegals and other professional

personnel (including support and IT staff), and agents or independent contractors retained by the

Plaintiff to assist in this Action whose functions require access to the information;



                                                 8
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 9 of 17




                (c) Outside Counsel of Record for Defendants, including their attorneys,

paralegals, and other professional personnel (including support and IT staff) that such outside

counsel assign to this Action whose functions require access to the information;

                (d) outside vendors or service providers (such as copy-service providers and

document-management consultants) retained by a Party to assist that Party in this Action

provided that they shall first execute an Agreement Concerning Confidentiality in the form of

Appendix A attached hereto;

                (e) any mediator or arbitrator that the Parties engage in this Action or that this

Court appoints;

                (f) persons who are authors, addressees, and recipients of the document, to the

extent they have previously had lawful access to the document disclosed or to be disclosed; or

persons for whom counsel for Plaintiff or Defendants believes in good faith previously received

or had access to the document, unless the person indicates that he or she did not have access to

the document;

                (g) any person retained by a Party to serve as a testifying or consulting expert in

this Action, including employees of the firm with which the expert or consultant is associated or

independent contractors who assist the expert’s work in this Action, provided that they shall

first execute an Agreement Concerning Confidentiality in the form of Appendix A attached

hereto; and

                (h) outside trial consultants (including, but not limited to, graphics consultants)

provided that they shall first execute an Agreement Concerning Confidentiality in the form of

Appendix A attached hereto.



                                                 9
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 10 of 17




       11. Counsel for the Party making the disclosure must retain the original of the

Agreement Concerning Confidentiality in the form of Appendix A attached hereto for a period

of at least one year following the final resolution of this Action.

       12. Each individual described in paragraph 10 of this Order to whom information

designated as Confidential Information is disclosed must not disclose that Confidential

Information to any other individual, except as provided in this Order.

       13. Nothing in this Order prevents Plaintiff, subject to taking appropriate steps to

preserve the confidentiality of such information, from disclosing or using such information

designated as confidential (i) in the course of any other legal proceeding in which the

U.S. Department of Justice is a party; (ii) for the purpose of securing compliance with a Final

Judgment in this Action; or (iii) for law enforcement purposes.

       14. Nothing in this Order:

               (a) limits a Protected Person’s use or disclosure of its own information

designated as Confidential Information;

               (b) prevents disclosure of Confidential Information with the consent of the

Protected Person that designated the material as confidential;

               (c) prevents disclosure by a Party of Confidential Information (i) that is or has

become publicly known through no fault of that Party; (ii) lawfully acquired by or known to that

Party independent of receipt during the Investigation or in discovery in this Action; (iii)

previously produced, disclosed and/or provided to that Party without an obligation of

confidentiality and not by inadvertence or mistake; or (iv) pursuant to an order of a Court; or

                (d) prevents Plaintiff’s retention or use or disclosure of Investigation Materials

outside the context of this Action to the extent permitted by applicable law or regulation

                                                10
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 11 of 17




governing such pre-complaint discovery including the Hart-Scott-Rodino Act, 15 U.S.C. § 18a,

and the Antitrust Civil Process Act, 15 U.S.C. §§ 1311-14, or for law enforcement purposes, or

as required by law, court order or regulation.

E.     Use of Information Designated Confidential in This Action

       15. If any documents, testimony, or other materials designated under this Order as

Confidential Information are included in any pleading, motion, exhibit, or other paper to be

filed with the Court, the Party seeking to file must obtain a Court order to file such Confidential

Information under seal, in accordance with Local Rule 5.1(h). A request for the Court to allow

filing under seal shall include the proposed redactions. If this Court grants leave to file the

document under seal, the filing Party shall file with the Clerk of this Court a redacted version of

the filing. Nothing in this Order shall restrict the Parties or any interested member of the public

from challenging the filing of any Confidential Information under seal.

       16. If a Party includes trial exhibits on its exhibits list that contain or discuss

information that it has designated as Confidential Information, at the time exhibit lists are

exchanged, the Party shall also provide redacted versions of such exhibits. When the Parties

exchange objections to exhibits, the Parties must also (i) provide redacted versions of any

exhibits identified by the opposing Party that contain information the Party previously

designated as Confidential Information; and (ii) exchange objections to redactions that were

initially exchanged with the exhibit lists. Within ten business days after exchanging redacted

versions of the opposing Party’s exhibit list, the Parties must exchange objections to these

redactions. If a Party fails to provide redacted versions of an exhibit by the conclusion of this

process, the exhibit shall be entered on the public record in its entirety.



                                                 11
      Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 12 of 17




       17. Disclosure at trial of documents and testimony and other materials designated as

Confidential Information will be governed pursuant to Court order. The Parties shall meet and

confer and submit a recommended order outlining those procedures as set out in the Scheduling

and Case Management Order for this Action and any amendment thereto. Absent a ruling by

the Court to the contrary, documents or deposition testimony, or other materials or information

designated as Confidential Information by a Protected Person that appear on an exhibit list or in

deposition designations, and that are admitted into evidence at trial, will be disclosed on the

public record, and any examination relating to such information will likewise be disclosed on

the public record, after compliance with procedures established by this Court.

       18. Subject to paragraphs 13 and 14, all Confidential Information produced by a Party

or a non-Party as part of this proceeding shall be used solely for the conduct of this Action and

shall not be used for any business, commercial, competitive, personal, or other purpose.

F.     Procedures upon Termination of This Action

       19. The obligations imposed by this Order survive the termination of this Action unless

the Court, which shall retain jurisdiction to resolve any disputes arising out of this Order, orders

otherwise. Within 90 days after the expiration of the time for appeal of an order, judgment, or

decree terminating this litigation, all persons having received information designated as

Confidential Information must either make a good faith effort to return such material and all

copies thereof to the Protected Person (or the Protected Person’s counsel if represented by

counsel) that produced it, or destroy or delete all such Confidential Information and certify that

fact in writing to the Party or Protected Person. Counsel for the Parties will be entitled to retain

court papers, deposition and trial transcripts and exhibits, and work product, provided that the

Parties and their counsel do not disclose the portions of court papers, deposition transcripts,

                                                12
       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 13 of 17




 exhibits, or work product containing information designated as Confidential Information to any

 person except pursuant to Court order or agreement with the Protected Person that produced the

 Confidential Information or as otherwise permitted herein. All Confidential Information

 returned to the Parties or their counsel by the Court likewise must be disposed of in accordance

 with this paragraph. Nothing in this paragraph, however, restricts the rights of the Parties under

 paragraphs 13 or 14 of this Order.

 G.     Right to Seek Modification

        20. Nothing in this Order limits any Person, including members of the public, a Party or

 a Protected Person, from seeking further or additional protections of any of its materials or

 modification of this Order upon motion duly made pursuant to the Rules of this Court,

 including, without limitation, an order that certain material not be produced at all or is not

 admissible evidence in this Action or any other proceeding.

H.      The Privacy Act

        21. Any order of this Court requiring the production of any document, information, or

transcript of testimony constitutes a court order within the meaning of the Privacy Act, 5 U.S.C.

§ 552a(b)(11).

I.      Persons Bound by This Order

        22. This Order shall be binding on the Parties to this Action, their attorneys, and their

successors, personal representatives, administrators, assigns, parents, subsidiaries, divisions,

affiliates, employees, agents, retained consultants and experts, and any persons or organizations

over which they have direct control.


Dated: July 8, 2021


                                                 13
    Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 14 of 17




AGREED TO:

                                    /s/E. Marcellus Williamson
                                    E. Marcellus Williamson (DC Bar No. 465919)
                                    Ian R. Conner (DC Bar No. 979696)
                                    Michael G. Egge (DC Bar No. 432755)
                                    Marguerite M. Sullivan (DC Bar No. 497894)
                                    Latham & Watkins LLP
                                    555 Eleventh Street, NW
                                    Suite 1000
                                    Washington, DC 20004-1304
                                    Telephone: (202) 637-2200
                                    Fax: (202) 637-2201
                                    marc.williamson@lw.com
                                    ian.conner@lw.com
                                    michael.egge@lw.com
                                    marguerite.sullivan@lw.com

                                    Lawrence E. Buterman (DC Bar No. 998738)
                                    Latham & Watkins LLP
                                    1271 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: (212) 906-1200
                                    Fax: (212) 751-4864
                                    lawrence.buterman@lw.com

                                    Daniel M. Wall (Admitted Pro Hac Vice)
                                    Latham & Watkins LLP
                                    505 Montgomery Street, Suite 2000
                                    San Francisco, CA 94111
                                    Telephone: (415) 391-0600
                                    Fax: (415) 395-8095
                                    dan.wall@lw.com

                                    Attorneys for Defendant Aon plc

                                    /s/Clifford Aronson
                                    Clifford Aronson (DC Bar No. 335182)
                                    Karen Hoffman Lent (Admitted Pro Hac Vice)
                                    Matthew M. Martino (Admitted Pro Hac Vice)
                                    Skadden, Arps, Slate, Meagher & Flom LLP
                                    One Manhattan West
                                    New York, NY 10001
                                    Telephone: (212) 735-3000
                                    Fax: (212) 735-2000
                                    Clifford.Aronson@skadden.com
                                    Karen.Lent@skadden.com
                                    Matthew.Martino@skadden.com



                                   14
     Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 15 of 17




                                           David P. Wales (DC Bar No. 456894)
                                           Skadden, Arps, Slate, Meagher & Flom LLP
                                           1440 New York Avenue, N.W.
                                           Washington, DC 20005
                                           Telephone: (202) 371-7000
                                           Fax: (202) 393-5760
                                           David.Wales@skadden.com

                                           Attorneys for Defendant Willis Towers Watson
                                           plc

                                          /s/ William H. Jones II___________________
                                          William H. Jones II
                                          U.S. Department of Justice, Antitrust Division
                                          450 Fifth Street, NW, Suite 7000 Washington,
                                          DC 20530
                                          Phone: 202-514-0230
                                          Facsimile: 202-307-5802
                                          E-mail: bill.jones2@usdoj.gov

                                          Attorney for Plaintiff United States of America

SO ORDERED:

Dated this ___ day of __________, 2021

                                         ___________________________________
                                         REGGIE B. WALTON
                                         United States District Court Judge




                                          15
         Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 16 of 17



                                            APPENDIX A


                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

                           Plaintiff,

 v.                                                  Civil Action No. 1:21-cv-01633

 AON plc
 and
 WILLIS TOWERS WATSON plc,

                           Defendants.


                     AGREEMENT CONCERNING CONFIDENTIALITY


         I,              , am employed by            as _______________________.

I hereby certify that:

      1. I have read the Protective Order entered in the above-captioned action, and understand its

terms.

      2. I agree to be bound by the terms of the Protective Order entered in the above-captioned

action. I agree to use the information provided to me only as explicitly provided in this

Protective Order.

      3. I understand that my failure to abide by the terms of the Protective Order entered in the

above-captioned action will subject me, without limitation, to civil and criminal penalties for

contempt of Court.
       Case 1:21-cv-01633-RBW Document 45-1 Filed 07/08/21 Page 17 of 17




   4. I submit to the jurisdiction of the United States District Court for the District of Columbia

solely for the purpose of enforcing the terms of the Protective Order entered in the

above-captioned action and freely and knowingly waive any right I may otherwise have to object

to the jurisdiction of said Court.


                                          ______________________________
                                          SIGNATURE

                                          ______________________________
                                          DATE




                                                 2
